Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROCESS FOR MULTI-RECYCLING, LOW-ENERGY AND HIGH-PURITY EXTRACTION OF LITHIUM.

The disclosure is objected to because of the following informalities: grammatical errors need correction throughout specification as well as the abstract.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, line 1, “A process line for … extraction of lithium” is indefinite and it appears that  --A process for … extraction of lithium--  was intended.
The capitalized letter at beginning of each step is indefinite and improper and should be lower case.
In claim 1, each recitation of “liquids” is indefinite and ungrammatical and should be  --liquid--.
In claim 1, each recitation of “separations” and “concentrations” and “productions” is indefinite and ungrammatical and should be singular.
In claim 1, step 5, “the second impurity” is indefinite as it lacks proper antecedent basis in the claim.
In claim 1, step 5, the parentheses are indefinite.
In claims 2-10, line 1, each recitation of “line” is indefinite.
In claim 2, “pretreatment” is indefinite as to what this is or refers to.
In claim 2, “defined as one of” is indefinite and superfluous.
In claim 3, “the desorption agents are hydrochloric acids” is indefinite.
In claim 4, “the desorption agents are sulfuric acids” is indefinite.
Claims 5-8,10, are indefinite as to the metes and bounds of “processed”.
In claims 6-8,10, “proper concentration” and “processed” are indefinite as to their metes and bounds.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350. The examiner can normally be reached M,T,Th,F 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736